Case: 17-10117   Date Filed: 07/11/2017   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-10117
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 3:14-cv-00478-MCR-CJK



WALTER CRAIG SPRAGGINS,

                                                         Plaintiff-Appellant,

                                versus

STATE OF FLORIDA,
WALTON COUNTY, FLORIDA,
CITY OF FREEPORT, FLORIDA,
HAMMOCK BAY COMMUNITY DEVELOPMENT DISTRICT,
JAY ODOM,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                           (July 11, 2017)
               Case: 17-10117     Date Filed: 07/11/2017    Page: 2 of 3


Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Walter Spraggins appeals pro se the sua sponte dismissal without prejudice

of his fourth amended complaint against the State of Florida, Walton County, the

City of Freeport, Hammock Bay Community Development District, and Jay Odom.

The district court dismissed Spraggins’s complaint for lack of subject matter

jurisdiction and for failure to state a claim under the Prison Litigation Reform Act

of 1995, even though he was not a prisoner proceeding as an indigent. See 28

U.S.C. § 1915(e)(2)(B)(ii), (h). Although the Act did not apply to Spraggins, we

affirm the dismissal of his complaint for lack of jurisdiction.

      One standard of review governs this appeal. We review de novo the

dismissal of a complaint for failure to state a claim under the Litigation Reform

Act. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). “The

existence of jurisdiction [also] is a question of law we review de novo.” Travaglio

v. Am. Exp. Co., 735 F.3d 1266, 1268 (11th Cir. 2013). A federal “court should

inquire into whether it has subject matter jurisdiction at the earliest possible stage

in the proceedings” and “is obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d
405, 410 (11th Cir. 1999).




                                           2
               Case: 17-10117     Date Filed: 07/11/2017    Page: 3 of 3


      The Litigation Reform Act did not apply to Spraggins. He was not an inmate

nor was he a prisoner, as that term is defined in the Act. See 28 U.S.C. § 1915(h);

Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002) (“[T]he PLRA’s

straightforward definition of ‘prisoner’ . . . appl[ies] only to persons incarcerated as

punishment for a criminal conviction.”). Spraggins also did not apply to proceed in

forma pauperis; he paid the required fee when he filed his complaint.

      The district court correctly dismissed Spraggins’s fourth amended complaint

for lack of jurisdiction. “When a plaintiff files suit in federal court, []he must

allege facts that, if true, show federal subject matter jurisdiction over [his] case

exists.” Travaglio, 735 F.3d at 1268. The district court ruled that Spraggins’s

complaint failed either to allege complete diversity of citizenship among the

parties, 28 U.S.C. § 1332(a), or to state a claim arising under federal law, id.

§ 1331, and Spraggins does not challenge that ruling. Spraggins argues that he

should have been given a fifth opportunity to amend his complaint, but the district

court dismissed the complaint without prejudice, so Spraggins is free to file

another complaint against the defendants.

      We AFFIRM the dismissal of Spraggins’s complaint.




                                           3